Citation Nr: 0945608	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability, lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1971 to April 1979 and from September 1981 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, granted the Veteran's claim for 
service connection for a low back disability and assigned an 
initial 10 percent rating retroactively effective from July 
18, 2005, the date of receipt of his claim.  He appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  

In a more recent December 2007 decision, during the pendency 
of his appeal, the RO increased the initial rating for the 
Veteran's low back disability from 10 to 20 percent with the 
same retroactive effective date of July 18, 2005.  
He has since continued to appeal, requesting an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
In that same rating decision, the RO also granted service 
connection for left lower extremity radiculopathy associated 
with the low back disability and assigned a separate 10 
percent rating also retroactively effective from 
July 18, 2005.

The Veteran initially requested a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing), but 
he subsequently withdrew this request in writing in February 
2008.  38 C.F.R. § 20.704(e) (2009).

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).



REMAND

Unfortunately, the most recent VA compensation examination of 
record, provided in October 2007, is inadequate to determine 
the severity of the Veteran's low back disability and, 
therefore, whether this disability is rated appropriately.  
38 C.F.R. §§ 3.327, 4.2 (2009).  The assessments of 
limitation of motion are particularly deficient.  The October 
2007 VA examiner failed to cite whether there was any pain, 
weakened movement, premature or excess fatigability, or 
incoordination on movement of the lumbar spine, including 
insofar as whether there was any additional limitation of 
motion due to these factors above and beyond the limitation 
of motion noted, such as during prolonged, repetitive 
movement of the low back or when the Veteran's symptoms are 
most problematic ("flare-ups").  38 C.F.R. §§ 4.40 and 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity and 
manifestations of his low back disability, 
degenerative disc disease of the lumbar spine.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of the 
Veteran's pertinent medical and other history.

Importantly, the examiner must specifically note 
whether there is or likely will be any additional 
limitation or restriction of motion, above and 
beyond that shown, due to:  (1) pain or painful 
motion, including during prolonged, repetitive 
movements or flare-ups; (2) weakened movement; 
(3) premature or excess fatigability; or 
(4) incoordination.  And to the extent possible, 
the examiner should try and quantify the extent of 
this additional functional impairment, including 
the extent range of motion is additionally limited 
under these circumstances.  38 C.F.R. §§ 4.40 and 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim.  See 38 C.F.R. § 3.655 (2009).

2.	Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

